The motion court properly dismissed plaintiff’s claim against ABC’s insurer, American Motorist, as a coinsurer of ABC’s defense costs in the underlying action, on the ground that the policy between ABC and American Motorist provided for what *184was effectively a $100,000 deductible against all general liability claims, including those for attorneys’ fees, a threshold that ABC did not exceed in its defense of the underlying action. Plaintiff’s claim against A&F Insurance is barred by res judicata. Plaintiff failed to assert that it was entitled to contribution from A&F, as a coinsurer of Lehrer-McGovern’s legal fees incurred in the underlying action, in A&F’s suit against plaintiff to recover those fees, which was settled before the instant action was commenced. We have considered plaintiff’s other claims and find them to be without merit. Concur—Murphy, P. J., Wallach, Rubin, Williams and Mazzarelli, JJ.